Case 21-10176-JDW       Doc 52     Filed 07/09/21 Entered 07/09/21 09:41:24         Desc Main
                                  Document      Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                CHAPTER 13 CASE NO:

EURNELL HOYLE                                                    21-10176-JDW

         NOTICE OF TRUSTEE’S MOTION TO MODIFY CONFIRMED PLAN

        Should any party receiving this notice respond or object to this motion, such response
is required to be filed on or before August 12, 2021, using the CM/ECF system or with the
Clerk of this Court at the following address:

                             Shallanda “Che” Clay, Clerk of Court
                                    U. S. Bankruptcy Court
                               Northern District of Mississippi
                                    703 Highway 145 North
                                     Aberdeen, MS 39730

        A copy of the response must also be served on the Chapter 13 Trustee. If no responses
are filed, the Court may consider the motion immediately after the time has expired. In the
event a written response is filed, the Court will notify you of the date, time and place of the
hearing thereon.

                                       CERTIFICATE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify
that I either mailed by United States Postal Service, first class, postage prepaid, or
electronically notified through the CM/ECF system, a copy of the above and foregoing to
the Debtor, attorney for the Debtor, the United States Trustee, and other parties in interest,
if any, as identified below.

       Dated: July 9, 2021
                                           LOCKE D. BARKLEY, TRUSTEE

                                           /s/ W. Jeffrey Collier
                                           ATTORNEYS FOR TRUSTEE
                                           W. Jeffrey Collier (MSB 10645)
                                           Melanie T. Vardaman (MSB 100392)
                                           6360 I-55 North, Suite 140
                                           Jackson, Miss. 39211
                                           (601) 355-6661
                                           ssmith@barkley13.com



                                              1
Case 21-10176-JDW       Doc 52    Filed 07/09/21 Entered 07/09/21 09:41:24      Desc Main
                                 Document      Page 2 of 3



               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                             CHAPTER 13 CASE NO.:

EURNELL HOYLE                                                 21-10176-JDW

               TRUSTEE’S MOTION TO MODIFY CONFIRMED PLAN

       COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,

and files this Trustee’s Motion to Modify Confirmed Plan (the “Motion”). The

recipient(s) of this Motion have 30 days, subject to Fed. R. Bankr. P. 3015(h) and P.

9006(f), in which to file a response or objection. In support of this Motion, Trustee

states as follows:

       1.     On June 21, 2021, this Court entered its Order Confirming Chapter 13 Plan

(Dkt. #50) (the “Plan”).

       2.     Section 3.2 of the Plan includes a provision for the payment of a debt

owed to Republic Finance, LLC (“Republic”) which is secured by a two-horse trailer

and 30-30 rifle. To date Republic has not filed a Proof of Claim for this debt and the

deadline for the filing of claims has passed 1.

       3.     The Trustee requests that the Plan be modified to remove the provision for

the secured debt of Republic and reduce the plan payment accordingly.

       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,

prays that upon notice and hearing that this Court enter its order granting the Trustee’s

Motion and for such other relief to which the Trustee and this bankruptcy estate may be

entitled.



                                              2
Case 21-10176-JDW               Doc 52      Filed 07/09/21 Entered 07/09/21 09:41:24                    Desc Main
                                           Document      Page 3 of 3




           Dated: July 9, 2021

                                                        Respectfully submitted,
                                                        LOCKE D. BARKLEY, TRUSTEE

                                                        /s/ W. Jeffrey Collier
                                                        ATTORNEYS FOR TRUSTEE
                                                        W. Jeffrey Collier (MSB 10645)
                                                        Melanie T. Vardaman (MSB 100392)
                                                        6360 I-55 North, Suite 140
                                                        Jackson, Miss. 39211
                                                        (601) 355-6661
                                                        ssmith@barkley13.com



                                         CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

           Republic Finance, LLC
           282 Tower Road
           Ponchatoula, LA 70454

           Dated: July 9, 2021

                                                                 /s/ W. Jeffrey Collier
                                                                 W. JEFFREY COLLIER




1
    Republic did timely file a Proof of Claim (Clm. #4) for an unrelated nonpriority unsecured claim.

                                                            3
